Citation Nr: 0101894	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1939 to 
March 1945.

This appeal arises from a March 1999 rating decision of the 
Buffalo, New York, Regional Office (RO) which denied service 
connection for osteoarthritis of the right knee.  The notice 
of disagreement was received in May 1999. The statement of 
the case (SOC) was issued in May 1999. The veteran's 
substantive appeal was received in October 1999.  In July 
1999, the veteran was afforded a personal hearing at the RO 
before a Hearing Officer.  A supplemental statement of the 
case (SSOC) was issued in November 1999.  

REMAND

The record on appeal demonstrates that the veteran currently 
suffers from degenerative joint disease with osteoarthritis 
of the right knee, for which a total right knee replacement 
has been considered.  The veteran asserts that this 
disability was caused by an injury incurred during his active 
service.  Specifically, he states that he fell from a truck 
and landed on his right knee during the December 1941 
Japanese attack on Pearl Harbor.  Since the initial injury, 
the veteran claims that he has experienced chronic pain and 
persistent swelling of the right knee.  He urges that 
treating physicians have noted evidence suggestive of an old 
injury, which, in his opinion, could have been the one 
incurred during his military service.  

The Board notes that the RO, in its rating decision denying 
service connection for the veteran's right knee disability, 
and in the SOC and SSOC which were provided to him, 
determined that the claim was not well grounded.  We 
recognize that the RO was acting pursuant to the law in 
effect at the time of its actions.  Until recently, the RO 
and the Board were required by law to assess every claim, 
before completing an adjudication as to the its merits under 
substantive law, to determine whether it was well grounded.  
If the claim was found not to be well grounded, then the RO 
was obligated to deny the claim and to assist the claimant no 
further in developing additional evidence pertaining to the 
claim, such as providing a VA medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet. App. 78, 81-2 (1990); Anderson v. Brown, 9 Vet.App. 542, 
546 (1996).  Indeed, if the claim was not well grounded, the 
Board was without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  In 
pertinent part, the VCAA repealed 38 U.S.C.A. § 5107(a), and 
replaced it with the following provisions regarding the duty 
to assist in developing claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000)(to be codified as 38 
U.S.C. § 5103A(a)).  In addition, as to providing a VA 
examination, new section 5103A states:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Id. (to be codified as 38 U.S.C. § 5103A(d)).

In this case, the record clearly demonstrates that the 
veteran has been diagnosed as having degenerative joint 
disease with osteoarthritis of the right knee.  There is also 
evidence (i.e., the veteran's statements) of active combat 
service, during which he alleges incurrence of injury to his 
right knee in the early hours of World War II.  The RO has 
made extensive attempts to verify that injury through 
development of military medical records.  None of the records 
obtained by the RO has documented the knee injury; however, 
upon review of the record, including the veteran's testimony 
at his hearing, we note that he has not asserted that he 
received any treatment on his knee in service, other than 
having it wrapped by medics at the time of the initial injury 
in December 1941.  From the history provided by the veteran, 
it appears that he received no treatment for his knee during 
the three years and three months between the time of his 
injury and his discharge from the Army in 1945.

No service separation examination is of record.  The veteran 
has not asserted that any knee abnormality was noted at the 
time of his discharge.  According to his testimony, after 
service, he was employed as a truck driver for 281/2 years.  He 
states that no knee problem was detected at his employment 
physical, although the knee was bothering him when he was 
examined.  He testified that he wore an elastic brace on his 
knee over the years.  The first occasion when he was seen for 
knee trouble was in 1996, when he was examined by an 
orthopedic surgeon.  That physician reported that the veteran 
had suffered two injuries to his right knee, when he struck 
and twisted it on a tractor draw bar in March and June of 
that year.  Examination revealed osteoarthritis of the right 
knee.

The veteran, with the support of his representative, contends 
that there is evidence that suggests there may be an 
etiological relationship between his current right knee 
disorder and his in-service knee injury.  He specifically 
identifies a July 1998 orthopedic treatment note from the 
Erie VA Medical Center (VAMC), which indicates that X-rays 
taken in April 1998 showed evidence of a bony defect 
suggestive of an old osteochondral injury.  Considering this 
evidence and the veteran's report of having injured his right 
knee in service, the examiner diagnosed the veteran as having 
knee pain with probable degenerative changes related to an 
old trauma and obesity (as to the latter, the clinical 
records show the veteran's height and weight as 5'8" and 243 
lbs in April 1998).

We note that the probative value of the above finding, noting 
an "old" injury to the right knee, is somewhat diminished 
because there is no evidence that the examiner reviewed the 
entire record prior to making his conclusion.  The examiner 
also failed to support this conclusion with any discernable 
medical rationale to connect the current finding with the 
veteran's claimed injury, some 50 years earlier.  
Nevertheless, in view of the obviously liberalizing intent of 
the VCAA, we conclude that medical evidence has been received 
which appears to link the veteran's current disorders of the 
right knee disorder with his military service.

The Board therefore believes that the veteran's service 
connection claim must be remanded to obtain a medical opinion 
to determine the nature and etiology of his current right 
knee disorder.  The U.S. Court of Appeals for Veterans Claims 
has held that the Board, in rendering its final decision, 
must consider independent medical evidence in support of 
recorded findings, rather than provide its own medical 
judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  VA's duty to assist 
veterans also includes the procurement of medical opinions 
where necessary.  See Ashley v. Brown, 6 Vet.App. 52 (1993) 
(obtaining an advisory medical opinion is a viable way for 
the Board to fulfill its duty to assist an appellant).

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO should obtain from the veteran the 
names and addresses of all medical care 
providers who have treated him for his right 
knee disorder since service discharge.  After 
securing the necessary release(s), the RO should 
request any such records which are not already 
contained in the claims folder.

2.  The RO should obtain the veteran's complete 
inpatient and outpatient treatment records from 
the Erie VA Medical Center (VAMC) and any other 
identified VA facility, since October 1998.  
Once obtained, all records must be associated 
with the claims folder.

3.  The RO should schedule the veteran for a VA 
orthopedic examination.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims folder, to 
include a copy of this Remand and any additional 
evidence secured, must be made available to and 
be reviewed by the examiner prior to the 
examination.  All necessary testing should be 
conducted.  After examination of the veteran and 
review of the record, the examiner should state 
whether it is at least as likely as not that the 
veteran's osteoarthritis of the right knee (or 
any other knee disorder) is etiologically 
related to any incident, accident, or injury 
that occurred during his military service.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

4.  Following completion of the VA orthopedic 
examination, the RO must review the claims 
folder and ensure that all additional 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, including absence of all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in light 
of the changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (Nov. 17, 2000), Fast 
Letter 00-92 (Dec. 13, 2000), and Fast Letter 
01-02 (Jan. 9, 2001) as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among 
other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent Court decisions that are subsequently 
issued also should be considered.

6.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, to include the provisions 
of 38 C.F.R. §§3.303, 3.307, 3.309, and 38 
C.F.R. § 3.655, if appropriate.  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this REMAND 
is to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).

